Citation Nr: 1629560	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain, prior to May 19, 2010, and in excess of 20 percent therefrom.  

2.  Entitlement to a rating in excess of 10 percent for status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle.  

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In January 2014, the Board remanded the claims for additional evidentiary development, to include contemporaneous examinations.  In a November 2014 rating decision and/or supplemental statement of the case (SSOC)), it was determined that increased ratings were not warranted for the low back strain and for the left ankle.  However, an increased rating of 30 percent was granted for migraine headaches, effective the date a VA examination was conducted, April 16, 2009.  Because the increase in the evaluation of the Veteran's headache disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Veteran's representative argued in an April 2016 brief that the evidence shows that a 50 percent evaluation is warranted for service-connected migraines.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Prior to May 19, 2010, range of motion (ROM) of the lumbar spine showed forward flexion to 85 degrees.  

2.  Beginning May 19, 2010, ROM of the lumbar spine showed forward flexion to 60 degrees.  

3.  For the period prior to the July 23, 2013, the Veteran's left ankle disability was characterized by pain and stiffness, limitation of dorsiflexion to at most 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  

4.  For the period from July 23, 2013, the Veteran's left ankle disability is characterized by pain and limitation of motion that more nearly approximates marked limitation of motion.  

5.  Throughout the appeal period, the Veteran's migraine headaches have caused very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to May 19, 2010, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).  

2.  Beginning May 19, 2010, the criteria for a disability rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  

3.  Prior to July 23, 2013, the criteria for a rating in excess of 10 percent for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015).  

4.  Beginning July 23, 2013, the criteria for a higher 20 percent disability rating for a left ankle disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015).  

5.  Throughout the appeal period, the criteria for a higher 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.124a, DC 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015). 

The Board further notes that the Veteran was accorded VA medical examinations in connection with his claims for increased ratings, most recently in February 22014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided clinical findings adequate to address the rating criteria under which the disabilities are rated. Further, VA treatment records were also obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   



Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Entitlement to a rating in excess of 10 percent for low back strain, prior to May 19, 2010, and in excess of 20 percent therefrom.  

The Veteran is currently in receipt of a 10 percent rating prior to May 19, 2010, and 20 percent therefrom for lumbar strain pursuant to DC 5237.  38 C.F.R. § 4.71a, DC 5237 (2015).  This DC, lumbosacral or cervical strain, is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

50 percent rating: unfavorable ankylosis of the entire lumbosacral spine.

40 percent rating: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula Diagnostic Codes 5235 to 5243.

Background

Upon VA examination in April 2009, the Veteran reported daily back pain which increased over the course of the day.  He used no assistive devices and was able to walk over a mile.  He had some difficulty with prolonged standing and was able to stand only for 11/2 to 2 hours.  On examination, there was no spasm or other abnormalities of the paraspinal muscles, nor was there any tenderness over the bony prominences.  He was able to forward flex with minimal pain from 0 to 75 degrees.  Repetitive forward flexion times 3 resulted in no increase in pain, weakness, loss of endurance, or fatigue.  Lateral flexion to the left was from 0-20 degrees, and on the right, it was to 0-25 degrees.  Rotation, bilaterally, was from 0-25 degrees.  The diagnosis was mild low back syndrome.  

When examined by VA in April 2010, ROM of the lumbar spine showed forward flexion to 60 degrees with extension to 30 degrees.  Further evaluation in May 2010 reflects the Veteran reported low back pain which radiated into the left lower extremity with tingling and numbness.  Incapacitating episodes occurred after he did some lifting about once per week and resolved with rest.  Examination showed that his gait was normal.  There were no spasms or atrophy, but there was pain and tenderness with motion.  There was objective evidence of pain following repetitive motion.  The examiner noted that there were mild functional limitations to chores, shopping, and exercise, as a result of his back condition.  There was moderate functional limitation as to sports.  

At the July 2013 hearing, the Veteran testified as to the severity of his back condition.  He was constantly lying down due to back pain.  (Tr. at pg. 4.)  He could only stand for about 10 minutes, but sitting also caused pain.  (Tr. at pg. 6.)  

Upon VA examination in February 2014, ROM of the lumbar spine showed extension to 25 degrees with forward flexion to 80 degrees.  Lateral flexion, was to 30 degrees, bilaterally, as was rotation.  Painful motion was noted on flexion and extension.  After repetitive motion, the results were unchanged.  The examiner noted that there would be an additional 5 degrees loss of ROM due to pain.  There was no muscle spasm or guarding noted.  Muscle strength, reflexes, and sensory examinations were normal.  There were no signs of radiculopathy or intervertebral dis syndrome (IVDS).  There was no spinal ankylosis.  


Analysis

Rating in excess of 10 percent prior to May 19, 2010

Under DC 5237, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The clinical evidence during the time period in question includes an April 2009 VA examination.  At that time, the Veteran could forward flex to 75 degrees with little pain.  Thus, he did not meet the diminished ROM criteria for forward flexion or combined ROM in the additional planes, even considering functional impairment from pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237 (2015).  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 (2015), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  Functional impairment due to pain, fatigue, flare-ups, has been considered in determining the appropriate rating based upon limitation of motion.  Notably, at the 2009 examination, repetitive testing showed no increase in pain, weakness, loss of endurance, or fatigue, and there was zero loss of ROM on forward flexion.  

As to the Veteran's lay reports suggesting a greater level of disability due to low back symptoms than suggested by treating and examining clinicians, the Board has considered has considered his assertions.  However, his lay statements conflict with the highly probative assessment above indicating his low back disability more closely approximates mild occupational and domestic interference.  The limitation of forward flexion of the lumbar spine demonstrated for the period in question clearly meets the criteria for the 10 percent rating currently in effect.  38 C.F.R. § 4.71a, DC 5237 (2015).  Moreover, due to the Veteran's pecuniary interest and reports conflicting with medical examiner's assessments, the Board does not consider his reports persuasive to show functional impairment warranting an increased rating.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Caluza v. Brown, 7 Vet. App. at 498, 506, 510-511 (1995).  The persuasive evidence weighs against awarding a rating in excess of 10 percent prior to May 19, 2010, based upon limitation of motion of the lumbar spine.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.  

The Board has also considered whether muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been demonstrated.  Clinical findings show no lumbar muscle spasms.  Moreover, it is not demonstrated that the Veteran had an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, DC 5237 (2015).  The weight of the evidence is against assigning a 20 percent rating for the period prior to May 19, 2010, based upon muscle spasm or guarding severe enough to cause an altered gait or spinal contour abnormality.  See id.; 38 C.F.R. § 4.71a, DC 5237 (2015).  

The Board also finds that a separate rating for neurological manifestations is not warranted during this period.  There is nothing in the record that indicates neurological impairment, and the Veteran did not report radiculopathy into any lower extremity at the 2009 examination.  Overall, the weight of the clinical evidence is against finding any lumbar spine neurological manifestations that would warrant a separate compensable rating. 

Briefly, the Board does not find the evidence to warrant additional or higher ratings on the basis of the incapacitating episodes caused by intervertebral disc syndrome (IVDS), if existent.  The record does not indicate that the Veteran has ever had physician-prescribed bed rest, a minimum requirement under DC 5243.

Rating in excess of 20 percent from May 19, 2010

Ratings in excess of 20 percent under the General Rating Formula are limited.  38 C.F.R. § 4.71a, DC 5237 (2015).  Under DC 5237, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The objective clinical evaluations do not show that the Veteran has had limited motion in his lumbar spine that would approximate the criteria for a 40 percent rating under DC 5237.  See the May 2010 and February 2014 VA examination reports.  While the Veteran's reports of pain and flare ups are acknowledged, the Board finds that the effects of pain reasonably shown to be due to the service-connected low back disability are already contemplated by the 20 percent rating for painful motion.  The objective medical evidence indicates that although there has been low back pain, it did not objectively limit motion to a degree contemplated by the 40 percent rating criteria under DC 5237.  Id.; DeLuca, supra; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  Even when functional losses, such as those due to pain or flare-ups, are contemplated, there has been no showing that such losses have equated to limitation of flexion to 30 degrees or less.  

To the extent that the Veteran's contentions may be construed as asserting that a rating in excess of 20 percent is warranted for his low back disorder for the period in question, the Board finds that these contentions do not provide a basis for allowance of the claim.  As to the Veteran's lay reports suggesting a greater level of disability due to low back symptoms than suggested by treating and examining clinicians, the Board has considered has considered his assertions.  However, his lay statements conflict with the highly probative assessment above indicating his low back disability more closely approximates mild occupational and domestic interference.  The limitation of forward flexion of the lumbar spine demonstrated for the period in question clearly meets the criteria for the 20 percent rating currently in effect.  38 C.F.R. § 4.71a, DC 5237 (2015).  See Cartwright, supra, and Caluza, supra.  The persuasive evidence weighs against awarding a rating in excess of 20 percent for the period from May 19, 2010, based upon limitation of motion of the lumbar spine.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

The Board has considered whether a separate rating for neurological manifestations is warranted, but the April 2014 VA examination report indicates that all neurological evaluations were normal.  Thus, a separate compensable rating for neurological manifestations is not warranted during this period.  The evidence after May 19, 2010, also does not contain any indication that IVDS is demonstrated.  Moreover, no physician prescribed bedrest for intervertebral syndrome to warrant a higher rating.  In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign an increased or separate disability rating for the lumbar spine disability.  

Entitlement to a rating in excess of 10 percent for status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle.

The Veteran's service-connected left ankle disorder is currently rated under 38 C.F.R. § 4.71a, DC 571 as limited motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).  

At the time of VA examination in April 2009, the Veteran reported that his left ankle was unstable.  It frequently gave away when walking, turning inward.  He wore shoes/boots with ankle support to stabilize the ankle.  When he wore low shoes, he experienced aggravation of his symptoms.  He did not currently use assistive devices.  There had been no episodes of dislocation or subluxation.  He said that he gave up his job as a trucker as climbing in and out of the truck caused him to twist his ankle.  

Examination of the ankle showed no swelling, edema, heat, or redness.  There was no synovitis, and no varus or valgus deformity.  There was no pes planus or other abnormalities of the feet.  ROM of the left ankle included dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  Repetitive flexion and extension of the left ankle resulted in no pain, weakness, loss of endurance, or fatigue, and there was zero loss of ROM.  There was no tenderness over the medial or lateral ankle or over the attachments of the Achilles tendons posteriorly.  Eversion was normal.  Inversion appeared to be accentuated on the left, resulting in discomfort on the lateral aspect of the ankle.  The diagnosis was of status post tear, anterior fibular and calcaneofibular ligaments of the left ankle, with chronic instability.  

Upon VA examination in May 2010, the Veteran reported continued left ankle pain on prolonged walking and climbing.  He was unable to run.  He took hydrocodone as needed.  He used assistive devices on a frequent basis.  ROM of the left ankle showed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  There was no additional limitation of motion with repetitive motion.  Functional limitations on chores, shopping, exercise, and driving were mild.  Functional limitations on sports and recreation were moderate.  The examiner noted that the left ankle was stable with no deterioration.  The Veteran had only mild effects on activities of daily living and moderate effect on his job.  

At the July 23, 2013 hearing, the Veteran testified that he had a left ankle brace but it was uncomfortable and impractical.  He said that the left ankle was unstable.  (Hrg. Tr. at pg. 13.)  He rolled/sprained his ankle about once per week.  (Tr. at pg. 15.)  

When examined by VA in February 2014, the Veteran reported constant left ankle pain.  The pain at its worst was 10 out of 10.  With rest and Naproxen, his pain level improved to 6 out of 10.  ROM showed dorsiflexion to 10 degrees with pain and plantar flexion to 30 degrees with pain.  There was no additional limitation of left ankle motion after repetitive use testing.  Functional limitations included less movement than normal and pain on movement.  There was no ankylosis and no malunion of calcaneus or talus.  The Veteran experienced mild pain with prolonged standing, walking, or repetitive bending of the ankle.  

Subsequently dated VA records show that in July 2014 the Veteran was seen for chronic left ankle pain.  When he walked any distance, his ankle pain was quite severe.  He could not stand or walk for prolonged periods of time.  He said that his ankle swelled and would sometime "roll out" as he was constantly twisting it when he turned quickly.  He was issued an ankle stabilizer which was designed to be worn over his socks.  In September 2014, he said that he had only been able to tolerate the brace for four weeks.  He was placed on Naprosyn and to return for reevaluation in 6 weeks.  

Analysis

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for the right ankle disability more closely approximates "marked" limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 beginning July 23, 2013.  It was at the July 23, 2013, hearing that the Veteran testified that he experienced rolling or spraining of the ankle up to 2 times per week.  While he reported left ankle instability prior to the hearing, only mild to moderate functional limitations were indicated and this increased frequency of ankle rolling was not reported.  Moreover, there was a decline in his ROM of the left ankle at the subsequently conducted VA examination in 2014 when compared to ROM findings at previously held VA examinations in 2009 and 2010.  Consideration of the Veteran's testimony, medical findings upon examination in February 2014, and subsequently dated VA treatment in mid-2014, is commensurate with the next higher rating (i.e., 20 percent).  

In sum, when considering the Veteran's consistent statements and testimony concerning severe left ankle symptomatology (particularly recurrent sprains/re-injuries, etc.,) since his testimony in July 2013, along with the above-noted increased objective findings of limited ankle motion at the time of the 2014 examination and later that year when being fitting for an ankle stabilizer, the Board finds that, overall, the limitation of right ankle motion demonstrated since July 23, 2013, more nearly approximates "marked" limitation of the left ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, and Mitchell, supra.  Therefore, the criteria for a rating in excess of 10 percent for a left ankle disorder are not met for the period prior to July 23, 2013.  However, beginning July 23, 2013, a 20 percent rating under DC 5271 is met.  A 20 percent rating is the maximum rating available under DC 5271.  

For the period beginning July 23, 2013, a rating in excess of 20 percent for the left ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  Indeed, a rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the left ankle.  Also, the left ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.  

Entitlement to a rating in excess of 30 percent for migraine headaches.

The Veteran's service-connected migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100 (2015).  This DC provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.  

Background

The Veteran filed claims for increased ratings in April 2009.  When examined by VA in April 2009, the Veteran reported an increase in headaches brought on by stress due to family problems.  His headaches occurred about twice per week and resulted in his being incapacitated for at least one day.  

When examined by VA in May 2010, the Veteran described his headaches as excruciating and caused a pounding pain in his eyes associated with nausea and vomiting.  His pain was aggravated by lights and loud noises.  The pain lasted for several hours.  Tylenol and cold compresses helped alleviate the pain.  These headaches occurred about three times per week.  He also took verapamil for his headaches.  Less than half of the attacks were prostrating.  

At the July 2013 hearing, the Veteran testified that he experienced 2-3 bad headaches per week.  His pain was aggravated by light, and he often locked himself in his room and placed a compress on his forehead.  (Tr. at pg. 17.)  The pain level was an 8 or a 9 out of 10 and lasted for at least part of the day.  He experienced nausea associated with the headache pain.  (Tr. at pg. 18.)  

At the VA examination in February 2014, the Veteran reported headaches 3 times per week on average.  They lasted 2-3 hours and included throbbing pain localized to one side of the head and pain in the eyes.  There was nausea.  His complaints improved with rest, medication, and a cool compress.  The examiner noted no characteristic prostrating attacks due to his headaches.  

Analysis

The Veteran is competent to report symptoms of his migraines and their frequency as this is observable by his senses.  See 38 C.F.R. § 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible as they have been generally consistent throughout the period on appeal and consistent with the evidence of record.  

Based on the foregoing, the evidence shows that the Veteran has very frequent completely prostrating and prolonged migraine attacks.  Upon VA examinations in 2009, 2010, and 2014, the Veteran described prostrating attacks that occurred 2-3 times per week which the Board concludes are productive of severe economic inadaptability.  While noting that the 2010 examiner noted that less than half of the attacks were prostrating, the Board concludes that the number of attacks (2-3 per week) still meets the criteria for very frequent.  Moreover, while the 2014 examiner did not characterize the Veteran's headaches as prostrating, the Veteran has stated and/or testified throughout the appeal period that his weekly headaches resulted in the necessity to lie down for most or all of the day in a dark room away from others and to avoid noise and light.  Moreover, he experienced nausea associated with his headaches.  Consequently, the Board finds that the Veteran's migraine headache disability merits a 50 percent rating throughout the appeal period.  

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is now  in effect, no additional discussion is necessary.  38 C.F.R. § 4.124a, Code 8100 (2015).  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.  

Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) (2015), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  The Board finds that the severity of the Veteran's service-connected low back, left ankle, and headaches are fully contemplated by the applicable rating criteria, whether considered separately or in the context of additional service-connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998) and Johnson v. McDonald, 762 F.3d 1362 (2014).  The symptoms are productive of low back and left ankle pain resulting in limitation of motion in both joints and severe headaches.  There is no indication that each disability in isolation or all the service-connected disabilities together are productive of symptoms which would markedly interfere with the Veteran's industrial capacity or require frequent inpatient care.  He has put forth no assertions or evidence in this regard.  The Board finds the degree of disability exhibited is contemplated by the rating schedule for each disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for any of the Veteran's increased rating claims.  38 C.F.R. § 4.16(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran has had periods of unemployment, vocational rehabilitation, and employment throughout the claims period.  A longitudinal review of the evidence indicates that attempts to obtain his VA vocational rehabilitation folder were unsuccessful.  However, it is noted that the Veteran reported that he received computer training and in a November 2014 statement, he indicated that he was now employed as an Information Technology (IT) instructor at Excel Learning College.  

The Veteran's service-connected disabilities pose occupational interference.  Nonetheless, his vocational rehabilitation participation and current employment is highly probative evidence indicating that his service-connected disabilities did not preclude gainful employment during the appeals period.  Caluza, supra.  Consequently, a total disability rating based upon individual unemployability (TDIU) is not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for low back strain, prior to May 19, 2010, and in excess of 20 percent therefrom, is denied.  

For the period prior to July 23, 2013, a rating in excess of 10 percent for status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle left ankle, is denied.  

For the period from July 23, 2013, a higher rating of 20 percent, but no higher, is granted for the left ankle disorder, subject to the applicable criteria governing the payment of monetary benefits.  

For the entire period on appeal, a disability rating of 50 percent, but no higher, is warranted for migraine headaches, subject to the applicable criteria governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


